Order entered August 6, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01066-CR

                               EX PARTE ALEJANDRO TOVAR

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX13-90004-M

                                              ORDER
        The Court has received appellant’s notice of appeal from the trial court’s order denying

him the relief sought by his article 11.072 application for writ of habeas corpus. The appeal is

accelerated pursuant to Texas Rule of Appellate Procedure 31.

       It does not appear a hearing was conducted on the habeas corpus application. The trial

court’s order reflects that the ruling was based on the pleadings, the official court records, and

the affidavit of trial counsel. Accordingly, we ORDER the Dallas County District Clerk to file,

by AUGUST 19, 2013, the clerk’s record containing the documents related to the habeas corpus

proceeding, including the application and response, and all documents attached to the application

and response, trial court’s written order denying appellant the relief sought by his application for

writ of habeas corpus, and the trial court’s rule 25.2 certification of appellant’s right to appeal.

       Appellant’s brief is due by SEPTEMBER 9, 2013. The State’s brief is due by

SEPTEMBER 30, 2013.
       The appeal will be submitted without argument on October 11, 2013 to a panel

consisting of Justices FitzGerald, Francis, and Myers.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE